Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 16, and 19.
As to claim 1, the closest prior art of records, Shamma et al., (US PUB 2011/0207482 hereinafter Shamma) in view of AbdAlmageed et al., (US PUB 2011/0258188 hereinafter AbdAlmageed), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “ranking the plurality of text segments based on how many message in the corpus of messages are associated with each of the plurality of text segments”, when taken in the context of claims as a whole.  
Dependent claims 2 – 15 are allowed as they depend upon allowable independent claim.
As to claim 16, the closest prior art of records, Shamma et al., (US PUB 2011/0207482 hereinafter Shamma) in view of AbdAlmageed et al., (US PUB 2011/0258188 hereinafter AbdAlmageed), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “ranking the plurality of text segments based on how many message in the corpus of messages are associated with each of the plurality of text segments”, when taken in the context of claims as a whole.  

As to claim 19, the closest prior art of records, Shamma et al., (US PUB 2011/0207482 hereinafter Shamma) in view of AbdAlmageed et al., (US PUB 2011/0258188 hereinafter AbdAlmageed), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “ranking the plurality of text segments based on how many message in the corpus of messages are associated with each of the plurality of text segments”, when taken in the context of claims as a whole.  
Dependent claim 20 is allowed as they depend upon allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Wu, (US PUB 2007/0118518), discloses a method for text summarization using multidimensional subpage.

AlSumait, “Topic Significance Ranking of LDA Generative Models”, discloses topic models to generate corpora topics and subdivide the corpus to find important topics (title, abstract), 07-23-2009.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763.  The examiner can normally be reached on 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194